Exhibit 10.7

MELROSE COOPERATIVE BANK

EXECUTIVE SPLIT DOLLAR AGREEMENT

This EXECUTIVE SPLIT DOLLAR AGREEMENT (the “Agreement”) is entered into as of
this 21st day of October, 2014, by and between Melrose Cooperative Bank (“the
Bank”) and Jeffrey Jones (“the Executive”).

The purpose of this Agreement is to retain and reward the Executive by dividing
the death benefits of certain life insurance policies which are owned by the
Bank on the life of the Executive with the designated beneficiary of the
Executive. The Bank will pay life insurance premiums from its general assets.

ARTICLE 1

GENERAL DEFINITIONS

The following terms shall have the meanings specified:

1.1 Administrator means the plan administrator described in Article 9.

1.2 Beneficiary means each designated person, or the estate of the deceased
Executive, entitled to benefits, if any, upon the death of the Executive. Unless
the Executive elects otherwise, the Executive’s “Beneficiary” shall be the
person or persons designated as “beneficiaries” with respect to the Executive’s
benefits payable under the Bank’s non-qualified supplemental executive
retirement plan.

1.3 Benefit Age means age 65.

1.4 Change in Control means a change in control of the Bank as defined under
Section 409A of the Code.

1.5 Code means the Internal Revenue Code of 1986, as amended.

1.6 Executive’s Interest means the benefit set forth in Section 2.2.

1.7 Insurer means the insurance company issuing the Policy on the life of the
Executive.

1.8 Net Death Proceeds means the total death proceeds of the Policy minus the
greater of: (i) the cash surrender value or (ii) the aggregate premiums paid by
the Bank.

1.9 Policy means the specific life insurance policy or policies issued by the
Insurer(s).

1.10 Termination of Employment means the Executive ceases to be employed by the
Bank for any reason whatsoever, other than because of a leave of absence
approved by the Bank. For purposes of this Agreement, if there is a dispute
about the employment status of the Executive or the date of the Executive’s
Termination of Employment, the Bank shall have the sole and absolute right to
decide the dispute.



--------------------------------------------------------------------------------

ARTICLE 2

POLICY OWNERSHIP/INTERESTS

2.1 Bank Ownership. The Bank is the sole owner of the Policy and shall have the
right to exercise all incidents of ownership. The Bank shall be the beneficiary
of any death proceeds remaining after the Executive’s Interest has been paid
under Section 2.2 of this Agreement.

2.2 Executive’s Interest. Except as provided in Section 2.4 below, if the
Executive’s death occurs prior to both his: (i) Termination of Employment and
(ii) attainment of the Benefit Age, the Executive’s Beneficiary shall receive a
death benefit in the amount of the lesser of: (i) $650,000; or (ii) the Net
Death Proceeds. Such amount is hereinafter referred to as the “Executive’s
Interest,” and will be distributed to the Beneficiary in a cash lump within 90
days following the Executive’s date of death.

Subject to the terms of this Agreement, the Bank hereby endorses the Executive’s
Interest to the Executive and agrees to execute any other or further documents
that may be required to effectuate this Agreement.

2.3 Code Section 1035 Exchanges. The Executive recognizes and agrees that the
Bank may wish, after this Agreement is adopted, to exchange the Policy of life
insurance on the Executive’s life for another contract of life insurance
insuring the Executive’s life. Provided that the Policy is replaced (or intended
to be replaced) with a comparable policy of life insurance, the Executive agrees
to provide medical information and cooperate with medical insurance-related
testing required by a prospective insurer for implementing the Policy or, if
necessary, for modifying or updating the Policy.

2.4 Forfeiture of Executive’s Interest and Change in Control. The Executive’s
Interest will be forfeited upon the earlier of the Executive’s: (i) Termination
of Employment with the Bank; or (ii) attainment of the Benefit Age.
Notwithstanding the foregoing, in the event of a Change in Control, the
Executive’s Interest will be forfeited only upon the Executive’s attainment of
the Benefit Age, regardless of whether the Executive is employed with the Bank
or any successor on or after a Change in Control.

ARTICLE 3

PREMIUMS AND IMPUTED INCOME

3.1 Premium Payment. The Bank shall pay any premiums due on the Policy.

3.2 Economic Benefit. The Administrator shall determine the economic benefit
attributable to the Executive based on the minimum amount required to be imputed
under applicable regulations of the Internal Revenue Service or any subsequent
applicable authority.

3.3 Imputed Income. The Bank shall impute the economic benefit to the Executive
on an annual basis, by adding the economic benefit to the Executive’s Form W-2,
or if applicable, Form 1099.

 

2



--------------------------------------------------------------------------------

ARTICLE 4

COMPARABLE COVERAGE

The Bank may provide such benefit through a Policy purchased at, or prior to,
the commencement of this Agreement, or may provide comparable insurance coverage
to the Executive through whatever means the Bank deems appropriate. If the
Executive waives or forfeits his right to the Executive’s Interest, the Bank may
choose to cancel the Policy on the Executive, or continue such coverage and
become the direct beneficiary of the entire death proceeds.

ARTICLE 5

GENERAL LIMITATIONS

No benefits shall be payable if the Insurer denies coverage for material
misstatements of fact by the Executive on any application related to the Policy
or for any other reason, provided, however, that the Bank shall evaluate the
reason for the denial, and upon advice of legal counsel and in its sole
discretion, consider judicially challenging any denial.

ARTICLE 6

ASSIGNMENT

The Executive may assign without consideration all interests in the Policy and
in this Agreement to any person, entity or trust. If the Executive transfers all
of the Executive’s Interest in the Policy, then all of the Executive’s Interest
in the Policy and in this Agreement shall be vested in the Executive’s
transferee, who shall be substituted as a party hereunder, and the Executive
shall have no further interest in the Policy or in this Agreement.

ARTICLE 7

INSURER

The Insurer shall be bound only by the terms of the Policy. Any payments the
Insurer makes or actions it takes in accordance with the Policy shall fully
discharge it from all claims, suits and demands of all entities or persons. The
Insurer shall not be bound by or be deemed to have notice of the provisions of
this Agreement.

ARTICLE 8

CLAIMS PROCEDURE

8.1 Claims Procedure. Any person or entity who has not received benefits under
this Agreement that he or she believes should be paid (the claimant) shall make
a claim for such benefits as follows:

8.1.1 Initiation of Written Claim. The claimant initiates a claim by submitting
to the Administrator a written claim for the benefits.

8.1.2 Timing of Administrator Response. The Administrator shall respond to such
claimant within 90 days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional 90 days
by notifying the claimant in writing, prior to the end of the initial 90-day
period, that an additional period is required. The notice of extension must set
forth the special circumstances and the date by which the Administrator expects
to render its decision.

 

3



--------------------------------------------------------------------------------

8.1.3 Notice of Decision. If the Administrator denies part of or the entire
claim, the Administrator shall notify the claimant in writing of such denial.
The Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall be set forth with:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of this Agreement on which the denial
is based,

(c) A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed,

(d) An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures, and

(e) A statement of the claimant’s right, if any, to bring a civil action under
the Employee Retirement Income Security Act of 1974 (“ERISA”) Section 502(a)
following an adverse benefit determination on review.

8.2 Review Procedure. If the Administrator denies part of or the entire claim,
the claimant shall have the opportunity for a full and fair review by the
Administrator of the denial, as follows:

8.2.1 Initiation of Written Request. To initiate the review, the claimant,
within 60 days after receiving the Administrator’s notice of denial, must file
with the Administrator a written request for review.

8.2.2 Additional Submissions of Information Access. The claimant shall then have
the opportunity to submit written comments, documents, records and other
information relating to the claim. The Administrator shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

8.2.3 Considerations on Review. In considering the review, the Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

8.2.4 Timing of Administrator Response. The Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Administrator determines that special circumstances require additional
time for processing the claim, the Administrator can extend the response period
by an additional 60 days by notifying the claimant in writing, prior to the end
of the initial 60-day period, that an additional period is required. The notice
of extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.

 

4



--------------------------------------------------------------------------------

8.2.5 Notice of Decision. The Administrator shall notify the claimant in writing
of its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the claimant. The notification shall be
set forth with:

(a) The specific reasons for the denial,

(b) A reference to the specific provisions of the Agreement on which the denial
is based,

(c) A statement that the claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits, and

(d) A statement of the claimant’s right to bring a civil action under ERISA
Section 502(a).

ARTICLE 9

ADMINISTRATION OF AGREEMENT

9.1 Administrator Duties. This Agreement shall be administered by an
Administrator, which shall consist of the Bank’s board of directors or such
committee as the board shall appoint. The Administrator shall also have the
discretion and authority to: (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Agreement; and
(ii) decide or resolve any and all questions, including interpretations of this
Agreement, as may arise in connection with the Agreement.

9.2 Agents. In the administration of this Agreement, the Administrator may
employ agents and delegate to them such administrative duties as it sees fit
(including acting through a duly appointed representative) and may from time to
time consult with counsel, who may be counsel to the Bank.

9.3 Binding Effect of Decisions. The decision or action of the Administrator
with respect to any question arising out of or in connection with the
administration, interpretation, and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

9.4 Indemnity of Administrator. The Bank shall indemnify and hold harmless the
members of the Administrator against any and all claims, losses, damages,
expenses, or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Administrator
or any of its members.

9.5 Information. To enable the Administrator to perform its functions, the Bank
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the retirement, death, or Termination
of Employment of the Executive and such other pertinent information as the
Administrator may reasonably require.

 

5



--------------------------------------------------------------------------------

ARTICLE 10

MISCELLANEOUS

10.1 Binding Effect. This Agreement shall bind the Executive and the Bank and
their beneficiaries, survivors, executors, administrators and transferees, and
any Policy beneficiary.

10.2 No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an employee of the
Bank, nor does it interfere with the Bank’s right to discharge the Executive. It
also does not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

10.3 Applicable Law. The Agreement and all rights hereunder shall be governed by
and construed according to the laws of the Commonwealth of Massachusetts, except
to the extent preempted by the laws of the United States of America.

10.4 Entire Agreement. This Agreement (along with any beneficiary designation
form, if applicable) constitutes the entire agreement between the Bank and the
Executive concerning the subject matter hereof. No rights are granted to the
Executive under this Agreement other than those specifically set forth herein.

10.5 Severability. If for any reason any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement,
and each such other provision shall continue in full force and effect to the
full extent consistent with law. If any provision of this Agreement is held
invalid in part, such invalidity shall not affect the remainder of such
provision, and the remainder of such provision, together with all other
provisions of this Agreement shall continue in full force and effect to the full
extent consistent with law.

10.6 Headings. Section headings are included solely for convenience of reference
and shall not affect the meaning or interpretation of any provision of this
Agreement.

10.7 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid, to the following addresses or to such other address as either
party may designate by like notice: (i) if to the Bank or to the Administrator
for purposes of Article 8, the notice shall be sent to the Compensation
Committee, Melrose Cooperative Bank, 638 Main Street, Melrose, MA 02176; and
(ii) if to the Executive, the notice shall be sent to the address of the
Executive on the Bank’s records, and to such other or additional person or
persons as either party shall have designated to the other party in writing by
like notice.

10.8 Amendment and Termination. This Agreement may not be terminated or amended
except by an instrument in writing signed by the parties hereto.

10.9 Successors. By an assumption agreement in form and substance satisfactory
to the Executive, the Bank shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to the Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Bank would be required to perform this Agreement if no
succession had occurred.

 

6



--------------------------------------------------------------------------------

10.10 12 U.S.C. § 1828(k). Any payments made to the Executive pursuant to this
Agreement are subject to and conditioned upon compliance with 12 U.S.C. §
1828(k) and 12 C.F.R. Part 359 Golden Parachute and Indemnification Payments or
any other rules and regulations promulgated thereunder.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Bank and the Executive have executed this Agreement as
of the date first written above.

 

THE EXECUTIVE:     THE BANK: JEFFREY JONES     MELROSE COOPERATIVE BANK By:  

/s/ Jeffrey D. Jones

    By:  

/s/ William C. Huntress, III

Title:  

President and Chief Executive Officer

    Title:  

Chair of Compensation Committee

 

8